Citation Nr: 1438798	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to restoration of a 60 percent disability rating for chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis..

2. Entitlement to an increased rating for COPD, emphysema, and bronchitis, currently evaluated as 60 percent disabling.  

3. Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for left lower extremity cellulitis with superficial phlebitis, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for right lower extremity cellulitis with superficial phlebitis, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977, and from November 1986 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Jackson, Mississippi.  

In December 2008, the St. Louis RO, in relevant part, granted a 60 percent increased rating for COPD, effective June 13, 2008, and continued disability ratings of 20 percent for lumbar spine degenerative disc disease and 10 percent for each right and left lower extremity cellulitis with superficial phlebitis.  The Veteran perfected an appeal as to the continuance of the previously assigned disability ratings for his lumbar spine and right and left lower extremity cellulitis disabilities.

In November 2010, the Veteran requested a predecision hearing as to the proposed reduction of his COPD disability rating from 60 percent to 10 percent.  In January 2011, his request for a predecision hearing was withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In May 2011, the Jackson RO reduced the assigned disability rating for the Veteran's COPD from 60 to 10 percent, effective August 1, 2011.  The Veteran perfected an appeal as to the reduction of his disability rating for COPD.  In October 2011, the RO increased the assigned evaluation for COPD, emphysema, bronchiectasis from 10 percent to 30 percent, effective August 1, 2011.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board acknowledges that a November 2013 RO memorandum and the June 2013 appellate brief suggest that a Board hearing had been requested with respect to the issues of restoration of a 60 percent disability rating for COPD and increase for COPD.  VACOLS indicated that a Travel Board hearing was requested on November 10, 2011, which corresponds to the date on which the Veteran's substantive appeal was received; however, inspection of the November 2011 substantive appeal shows that the Veteran specifically marked that a Board hearing was not requested.  In response to the Board's request for clarification as to whether the Veteran desired to appear for a Board hearing as to any of the issues currently on appeal, in August 2014 correspondence the Veteran's representative indicated that he did not and requested that the Board proceed with appellate review of the issues on appeal.  In light of the foregoing, the Board finds that to the extent that a Board hearing was requested as to any issue on appeal, such request was withdrawn in August 2014.  See 38 C.F.R. § 20.704 (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to increased ratings in excess of 60 percent for COPD, emphysema, and bronchiectasis; 20 percent for lumbar degenerative disc disease; 10 percent for right lower extremity cellulitis, and; 10 percent for left lower extremity cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. August 2010 and February 2011 VA respiratory examinations, in addition to April and May 2011 addendum opinions are inadequate for the purpose of reducing the Veteran's disability rating for COPD from 60 percent to 30 percent, effective August 1, 2011.  

2. At the time of the reduction, the evidence failed to show a material improvement in the Veteran's service-connected COPD disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected COPD disability was not proper and the 60 percent disability evaluation is restored, effective August 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.21 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to restore the previously assigned 60 percent disability rating for the Veteran's COPD, which now includes emphysema and bronchiectasis, effective August 1, 2011, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Historically, in a September 2004 rating decision, the RO granted service connection for COPD and assigned 30 percent disability rating, effective March 1, 2004.  In response to a June 2008 claim for increase, in a December 2008 rating decision, the RO assigned a 60 percent disability rating for COPD, effective June 13, 2008, which was subject to review examination in 18 months.  In an October 2010 rating decision, the RO proposed to reduce the Veteran's disability rating for COPD.  In a May 2011 rating decision, the RO reduced the disability rating for COPD from 60 percent to 10 percent, effective August 1, 2011.  In October 2011, the RO granted an increased 30 percent disability rating for COPD, emphysema, and bronchiectasis, effective August 1, 2011.  

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 60 percent disability rating for COPD had not been in effect more than five years before the reduction took effect.  Thus, the various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply.

Nevertheless, the Court of Appeals for Veterans' Claims (Court) has also indicated that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  It further requires that for application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  As to interpretation of examination reports, 38 C.F.R. § 4.2 requires that if the examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  The Court has also stated that examination reports on which the reduction are based must be adequate.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  

In this case, the Board finds that the reports of August 2010 and February 2011 VA examinations, even in conjunction with each other and April and May 2011 addendum opinions, are inadequate for the purpose of determining that a reduction in evaluation for the Veteran's COPD was proper.

Here, on VA pulmonary function test (PFT) in June 2008, pre-bronchodilator FEV-1 was 37 percent predicted (see 38 C.F.R. § 4.96(d)(5)); post-bronchodilator FEV-1/FVC ratio was 74 percent predicted; and DLCO (SB) was 38 percent predicted.  Interpretation of the June 2008 PFT results indicated that spirometry was acceptable, but loop contour and negative bronchodilator response were consistent with submaximal patient effort.  Nevertheless, it was also noted that there had been a significant decline since the prior study in April 2004.  Diagnostic impression was severe and worsening obstruction and mild and stable restrictive disease.  

Report of the August 2010 VA examination noted that the Veteran exhibited poor effort during the August 2010 PFT conducted in conjunction with that examination.  On VA PFT in August 2010, post-bronchodilator FEV-1 was 34 percent predicted; post-bronchodilator FEV-1/FVC ratio was 77 percent predicted; and DLCO (SB) was 34 percent of predicted.  The August 2010 PFT report was interpreted as showing a "possible decrease in spirometric function" in comparison with the prior June 2008 study suggesting possible worsening in the severity of the disability.  Diagnostic impressions included moderate and stable restriction and moderate impairment in oxygenation.  It was noted that DLCO was unable to be registered because of poor inspiratory effort.  The Veteran reportedly inspired at the end of the DLCO test.  The examiner diagnosed "COPD; FEV-1/FVC 77 percent."  

On VA PFT performed in March 2011 in association with the February 2011 VA examination, post-bronchodilator FEV-1 was 30 percent predicted; post-bronchodilator FEV-1/FVC ratio was 77 percent predicted; and DLCO (SB) was 31 percent of predicted.  The March 2011 PFT report was interpreted as showing no obstruction by FEV-1/FVC ratio.  Rather, it was noted that FEV-1/FVC ratio was consistent with moderate restriction, which was unchanged from the prior August 2010 study; moderately decreased gas exchange which was "probably no change" from the prior August 2010 study; and moderately impaired oxygenation.  Following examination of the Veteran and review of a December 2010 chest CT scan and the March 2011 PFT findings, the examiner diagnosed emphysema and bronchiectasis.   He noted that the FEV-1/FVC ratio was relatively normal on PFT, which was indicative of no significant obstruction.  He stated that the main findings related to restrictive lung disease with marked reduction of VA to 34 percent and TLC to 51 percent associated with a reduced DLCO of 45 percent.  He stated that high resolution CT scan of the Veteran's chest, however, showed mainly emphaseamatous changes and bronchiectasis.  He stated that these PFTs show an unusual pattern for COPD and that normally with COPD an obstructive pattern is observed.  He stated that the Veteran apparently has restrictive lung disease associated with emphysema and bronchiectasis.  

In an April 2011 addendum opinion, the VA examiner clarified that the additional diagnoses of emphysema and bronchiectasis were added to the Veteran's diagnoses during the February 2011 examination because a December 2010 CT scan of the Veteran's chest (dated a few months after the August 2010 examination) showed evidence of COPD (emphysema) as well as bronchiectasis.  He stated that these diseases are considered part of the spectrum of diseases represented by COPD and are considered related to the Veteran's service-connected COPD.  

In a May 2011 addendum opinion, the VA examiner clarified that the Veteran had described no incapacitating pulmonary infections.  He also clarified that the FEV-1/FVC ratio of 77 percent most appropriately reflects the severity of the Veteran's COPD.  Unfortunately, however, the examiner did not provide a supporting rationale as to why FEV-1/FVC ratio of 77 percent predicted most appropriately reflects the severity of the Veteran's COPD.  In that regard, such statement appears to be at odds with the examiner's statements in report of the February 2011 examination to the effect that FEV-1/FVC ratio [on PFT in March 2011] was relatively normal and indicative of no significant obstruction.  Rather, in report of the February 2011 examination he stated the Veteran apparently has restrictive lung disease associated with emphysema and bronchiectasis.  He further stated that the main findings related to restrictive lung disease were marked reduction of VC to 34 percent and TLC to 51 percent associated with a reduced DLCO of 45 percent.  This suggests that pulmonary function tests other than FEV-1/FVC ratio most accurately reflected the level of the Veteran's disability.  Also, a review of PFT findings in April 2004, June 2008, August 2010, December 2010, and March 2011 do not contain any finding of VC of 34 percent, TLC of 51 percent, or DLCO of 45 percent.  

Regardless of the VA examiner's interpretations and opinions, the Board further notes that comparison of numeric findings during VA PFTs conducted in June 2008, August 2010 and March 2011 show that while the Veteran's FEV-1/FVC ratios appears to have improved or remained stable, values pertaining to FVC, FEV-1 and DLCO all decreased which is suggestive of a worsening rather than improvement in the Veteran's disability.  Similarly, while the Veteran's obstructive lung disease was described as severe in degree in June 2010 and as "not found" by FEV-1/FVC ratio in March 2011, his restrictive lung disease was described as mild in degree in June 2008 and moderate in degree in August 2010 and March 2011, which again is suggestive of a worsening rather than improvement in disability.  

Finally, to any extent improvement in the Veteran's COPD was shown, reports of the August 2010 and February 2011 VA exanimations show that the examiner stated on both occasions that the Veteran was "able to engage in his daily activities without restriction."  The examiner also stated on both occasions that he was "unable to define any disability related to the Veteran's respiratory system that would interfere with his ability to perform his usual employment."  Such statements are inconsistent with the Veteran's and others' lay statements and subjective reports of feeling and seeing his respiratory status and consequently his functional status decline since his discharge from service in 2004.  They are also inconsistent with the Veteran's subjective reports of shortness of breath and exhaustion with any physical activity, as well as objective findings of disability noted in reports of PFT  from 2004 to March 2011, December 2010 chest CT scan that contained findings of emphysema and bronchiectasis, and findings on chest x-rays of poor inspiration in August 2010 and interstitial prominence in the left lower lung base that may be due to hypo aeration changes on chest x-rays in May 2011  and November 2012.  

The examiner's seemingly unsupported blanket statements to the effect that the Veteran's conditions did not result in any occupational or daily functional impairment therefore cast further doubt on a finding that such conditions have demonstrated an improvement in functional ability under ordinary conditions of life and work.  The Board consequently finds that any improvement shown by findings such FEV-1/FVC ratio did not result in or represent improvement in the Veteran's ability to function under the ordinary conditions of ordinary life.

At any rate, the Board finds that improvement in the Veteran's service-connected COPD disability in ability to function under ordinary conditions of life and work was not shown as of August 1, 2011, and that the examinations used to reach an opposite conclusion are inadequate for the purpose of reducing the Veteran's disability rating for COPD, emphysema and bronchiectasis.  Accordingly, the reduction in the evaluation for the Veteran's service-connected COPD, emphysema and bronchiectasis was improper, and the 60 percent disability evaluation is therefore restored, effective August 1, 2011.


ORDER

A 60 percent disability evaluation for the Veteran's COPD, emphysema and bronchiectasis is restored, effective August 1, 2011, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

As to the Veteran's claims for increased ratings for lumbar spine degenerative disc disease, and cellulitis with superficial phlebitis of the right and left lower extremities, the most recent VA examination evaluating the severity of these disabilities was in November 2009, almost five years ago.  In the June 2014 appellate brief, the Veteran's representative indicated that the Veteran's lumbar spine and bilateral lower extremity cellulitis disabilities have worsened since that examination.  

In addition, the Board finds that the Veteran's claim for restoration of a 60 percent disability rating for COPD, emphysema, and bronchiectasis disabilities also encompasses a claim for increase.  In that regard, his November 2010 Notice of Disagreement to the proposed reduction for those disabilities indicated that they had not improved, but worsened.  The Veteran stated that any amount of physical activity, whether walking 15 to 20 feet within his home, or 200 feet and up a few stairs from a parking lot to church, leaves him completely winded, out of breath, and exhausted.  In his August 2011 Notice of Disagreement as to the actual reduction, he again claimed that his conditions had worsened and that he felt his health and quality of life deteriorating daily.  In his November 2011 substantive appeal he stated that he is unable to walk more than a half a block without experiencing extreme shortness of breath.  Also, a November 2012 chest x-ray noted interstitial prominence in the left lower lung base "maybe due to hypo aeration changes."  Notwithstanding the foregoing, however, a June 2013 VA treatment note documented the Veteran's report that he was walking 3 to 5 miles a day for exercise.  In any event, the most recent VA examination evaluating the severity of the Veteran's COPD, emphysema, and bronchiectasis disabilities was in February 2011, more than three years ago.  

To ensure that the record reflects the current nature and severity of the Veteran's 
lumbar spine degenerative disc disease, cellulitis with superficial phlebitis of the right and left lower extremities, and COPD, emphysema, and bronchiectasis disabilities on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increase for his service-connected lumbar spine, bilateral lower extremity cellulitis, and COPD, emphysema, and bronchiectasis disabilities dating since June 2007.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Also request that he submit authorization necessary to enable VA to obtain ongoing private treatment records dating since June 2007 from Dr. N (oncologist), Dr. D (kidneys), and Dr. R (primary care) as alluded in a November 2012 VA primary care note contained in Virtual VA.  The Veteran may alternatively obtain any ongoing private treatment records and submit them for review.  

Regardless of the Veteran's response to any request for assistance in obtaining records, obtain relevant VA treatment records, to include any findings on diagnostic testing and imaging, dating from July 2007 to June 2008 and since September 2013 from the Jackson VAMC.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination with an appropriate examiner to determine the current level of severity of his service-connected lumbar spine degenerative disc disease, bilateral lower extremity cellulitis, and COPD, emphysema and bronchiectasis disabilities.  The claims file and a copy of this REMAND must be made available to and reviewed by each examiner in conjunction with their respective examination.  Each examiner should note in his or her examination report that the claims folder and this REMAND have been reviewed.  

Each examiner is to provide a detailed review of the appellant's pertinent medical history as to the disability being examined, current complaints, the nature and extent of the disability, and any resulting functional limitations on the Veteran's usual occupation and activities of daily living.  All necessary tests and studies should be performed and the results should be reported in detail.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

Lumbar Spine 
The examiner should acknowledge that the Veteran has a current diagnosis of lumbar degenerative disc disease.  The results of range of motion testing should be reported.  In doing so, the examiner should identify any objective evidence of pain and assess the extent of any pain, to include during periods of flare-ups, if present or reported.  The extent of limitation of motion or other functional impairment due to flare-ups of pain, incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to pain, flare-ups, incoordination, weakened movement and excess fatigability should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should indicate the point at which pain or any other factor limits motion.  The examiner should also comment on whether the Veteran has any neurological symptomatology related to his lumbar spine disability. 

Bilateral Lower Extremity Cellulitis with Superficial Phlebitis
The examiner should acknowledge that the Veteran has a current diagnosis of right and left lower extremity cellulitis with superficial phlebitis.  

The examiner should discuss the current severity of the Veteran's right and left lower extremity cellulitis with superficial phlebitis, with particularity to the criteria for the diagnostic code.  Specifically, the examiner should state whether the Veteran's right and left lower extremity cellulitis displays massive board-like edema with constant pain at rest; persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; or asymptomatic palpable or visible varicose veins.

COPD, Emphysema, and Bronchiectasis
The examiner should acknowledge that the Veteran has current diagnoses of COPD, emphysema, and bronchiectasis.  The examiner should:

(1) Indicate whether findings on a November 2012 VA chest x-ray of "interstitial prominence in the left lower lung base . . ." is reflective of diagnosis of interstitial lung disease.  

(2) Discuss the current severity of the Veteran's COPD, emphysema, and bronchiectasis disabilities with particularity to the criteria for the diagnostic code.  Specifically, the examiner should:

a) Identify pre- and post-bronchodilator findings on pulmonary function test as to Forced Vital Capacity (FVC); FEV-1; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)); maximum exercise capacity oxygen consumption (with cardiac or respiratory limitation), and whether there is cor pulmonale (right heart failure), right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

b) Identify whether the Veteran's bronchiectasis results in incapacitating episodes of infection that require bed rest or treatment by a physician, and if so, state the total duration, in weeks, that such episodes have occurred in the past year.

c) Identify whether he has had a cough or infection, and if so, state how many episodes per year and whether such required either "prolonged" or "almost continuous use of antibiotics."   

3. After the requested development has been completed, review the examination reports and any opinions to ensure that they are in complete compliance with the directives of this remand.  If any report and/or opinion(s) is/are deficient in any manner, implement corrective procedures at once.

4. After completing the requested actions and any additional development action deemed warranted, readjudicate the claims for increase for lumbar spine, bilateral lower extremity cellulitis, and COPD, emphysema, and bronchiectasis disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish he and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


